                     EXHIBIT 2-1

   EZRA ROSENBERG DECLARATION




Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 1 of 21 PageID #: 1535
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., et al.,

                Plaintiffs,

 v.                                                              Civil No. 3:19-cv-365
                                                                 Hon. Aleta A. Trauger
 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee, et
 al.,

             Defendants.
 _________________________________

DECLARATION OF EZRA D. ROSENBERG IN SUPPORT OF PLAINTIFFS’ MOTION
                 FOR ATTORNEYS’ FEES AND COSTS

 I am Ezra D. Rosenberg. Pursuant to 28 U.S.C. §1746, I make the following declaration in

support of an award of attorneys’ fees and costs.

       I.      Background on the case

       1.        I am the Co-Director of the Voting Rights Project of the Lawyers’ Committee

for Civil Rights Under Law (Lawyers’ Committee), co-counsel along with the national law firm
Hogan Lovells LLP, Yael Bromberg of Bromberg Law, and Burch, Porter & Johnson a Memphis-

based law firm. Together with co-counsel, the Lawyers’ Committee represents Plaintiffs the

Tennessee State Conference of the NAACP (“Tennessee NAACP”), Democracy Nashville-

Democratic Communities (“Democracy Nashville”), The Andrew Goodman Foundation

(“AGF”), and The Equity Alliance (“TEA”) in Tennessee NAACP et al. v. Hargett et al., No. 3:19-

cv-00365 (M.D. Tenn. 2019).

       2.        I am presenting this declaration in support of Plaintiffs’ Motion for Attorneys’ Fees

and Costs and in particular for the fees and costs requested by the Lawyers’ Committee. I am the

lead counsel for the Lawyers’ Committee on this case.

                                                    1

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 2 of 21 PageID #: 1536
       3.        On May 2, 2019, Governor Bill Lee signed into law H.B. 1079 (hereinafter, the

“Act”), a piece of legislation that severely restricted the ability of civic engagement organizations

to register voters through large-scale voter registration drives. The Act was to go into effect on

October 1, 2019. What made the Act especially onerous and burdensome was that it subjected

groups like Plaintiffs that conduct voter registration to harsh civil and criminal penalties based

on vague, overbroad, and unduly burdensome terms and standards.

       4.        Plaintiffs, organizations that conduct large-scale voter registration drives in low-

income communities of color and among students. On their behalf, we and our co-counsel filed

suit on May 5, 2020, literally minutes after the Act was passed to vindicate their constitutional
rights under the First and Fourteenth Amendments of the United States Constitution. In

particular, Plaintiffs challenged the criminal penalties for violating Section 2-2-142 (pre-

registration and training requirements), the civil penalties for violating Section 2-2-143

(submission of “incomplete” voter registration forms), the differential application of these two

provisions only to individuals or groups who were paid to conduct voter registration drives as

opposed to those who were unpaid, and the criminal penalties for violating Section 2-19-195

(requiring mandatory disclaimers for communications regarding “voter registration status”).

       5.        Plaintiffs also sent a 90-day notice of noncompliance under the National Voter

Registration Act (“NVRA”) on the grounds that the new law frustrated the purpose of the NVRA
by unjustifiably imposing requirements related to voter registration on one class of persons—

paid individuals and organizations engaged in voter registration activities.

       6.        On August 16, 2019, Plaintiffs filed their Motion for a Preliminary Injunction

and a Memorandum of Law in support and on September 13, 2019 secured a favorable ruling

from this Court on all of their claims. Specifically, this Court held that the Act was vague and

overbroad in violation of Plaintiffs’ First and Fourteenth Amendment rights; that it violated

Plaintiffs’ First Amendment rights to free expression and association by imposing on them

onerous and burdensome requirements that had the effect of chilling their core speech; and that

the Act’s mandatory disclaimer requirement violated the First Amendment because it constituted

                                                  2

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 3 of 21 PageID #: 1537
compelled speech. This Court’s ruling enjoined the law from going into effect on October 1,

2019.

        7.       On November 4, 2020, the Court held a status conference among the two

Plaintiff groups that challenged the law (the Tennessee NAACP Plaintiffs and the League of

Women Voters of Tennessee Plaintiffs) and Defendants. After the status conference, this Court

consolidated the two cases for the purpose of streamlining discovery and any post-discovery

litigation.

        8.       In March 2020, the Tennessee legislature repealed the challenged portions of

the Act and Governor Lee signed into law an amended Act that removed the draconian criminal
penalties and steep civil fines for failing to comply with the pre-registration, training, consent,

collection of “incomplete’ forms, and the mandatory disclaimer.

        9.       The case was dismissed on October 26, 2020 and this Court gave Plaintiffs until

December 21, 2020 to file their petition for attorneys’ fees and costs.

        10.      Plaintiffs now seek attorneys’ fees for the bulk of their time spent litigating the

case in the period covering the filing of the lawsuit through this Court’s favorable ruling on the

preliminary injunction. Plaintiffs have significantly cut down their time spent during the post-

preliminary injunction phase, including eliminating completely their work on the amended

complaint and reducing significantly their time spent during the discovery phase.
 II.      Background on the Lawyers’ Committee

        11.      Since 1963, the Lawyers’ Committee has been a leading national civil rights

organization and one of its core activities has been litigation. The Lawyers’ Committee has

several litigating projects, including Voting Rights, Criminal Justice, Educational Opportunities,

Economic Justice, Fair Housing and Community Development, Special Litigation, and the North

Carolina office. Voting Rights is the largest Project at the Lawyers’ Committee and the Project

has litigated more than 90 cases in just the last five to six years throughout the country. The

Lawyers’ Committee also has an extensive history in the South including in Tennessee. The

Lawyers’ Committee litigated Hardeman Cty NAACP v. Frost, No. 03-1041 (W.D. Tenn. Dec.

                                                 3

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 4 of 21 PageID #: 1538
9, 2003), which involved a city council at-large redistricting scheme in Bolivar County that the

plaintiffs alleged diluted the voting strength of African Americans in violation of Section 2 of

the Voting Rights Act. The case resulted in a consent decree that created a new method of electing

city council members from two super majority districts (one black and one white) consistent with

Section 2.

 III.    My Professional Background

        12.      I have been a member of the Bar of the State of New Jersey since 1974, a

member of the Bar of the District of Columbia since 1982, and a member of several federal court

bars.
        13.      I joined the Lawyers’ Committee in November 2014, and since July 2015, I have

served as co-Director of its Voting Rights Project, overseeing all voting rights and election

protection litigation. — I have worked on more than 90 voting rights cases (many of them ongoing)

in that capacity. Prior to joining the Lawyers’ Committee, as detailed below, I was in private

practice, where I began working on voting rights cases. Among my most notable cases both in

private practice and at the Lawyers’ Committee, I served as lead counsel in in Tex. State Conf.

NAACP v. Steen, SD TX 2:13-cv-00291 filed Sept. 17, 2013 (Section 2 challenge to photo ID law,

favorable judgment upheld by 5th Cir. sub. nom Veasey v. Abbott, Apr. 17, 2016, ultimately

dismissed after new legislation passed in 2018. I also served as lead trial counsel in City of San

Jose v. Ross, ND Calif. 5:18-cv-2279, filed April 17, 2018 (challenge to addition of citizenship

question to 2020 Census). In 2020, I served as one of the lead counsel in City of San Jose v. Trump,

ND Calif. 5:20-cv-05167, filed July 27, 2020 (challenge to President Trump’s Executive Order

excluding undocumented immigrant population from the 2020 census apportionment count) and

National Urban League v. Ross, ND Calif. 5:20-cv-05799-LHK, filed Sept. 24, 2020, (pending

challenge to failure of Census Bureau to extend enumeration and data processing). I have actively

supervised cases during my time at the Lawyers’ Committee dealing with virtually every issue

pertaining to voter rights, including voter registration issues, voter purge issues, absentee ballot

issues, ballot drop box issues, and post-election challenges. Over this past year, I have overseen

                                                 4

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 5 of 21 PageID #: 1539
the filing and litigation in numerous pandemic-related lawsuits to vindicate the rights of voters in

state primary elections and the November 2020 general election as well as litigation in post-

election lawsuits.

       14.       Throughout my career and before joining the Lawyers’ Committee, my focus has

been on complex litigation, first with the Office of the New Jersey Public Defender, where I headed

its Special Projects Section; then with the Land and Natural Resources Division of the Department

of Justice, where I was a Senior Trial Attorney and Trial Team Leader; and then with the private

law firms of Katzenbach, Gildea & Rudner in Trenton, NJ, Fox Rothschild in Lawrenceville, NJ,

and Dechert LLP in Princeton, NJ.        At Dechert LLP, I was Co-Chair of the firm’s Mass
Torts/Products Liability Section which was named as the top products liability defense firm in the

country by American Lawyer.

       15.       I have been consistently ranked among the top litigators nationwide by numerous

publications, including Chambers, The Legal 500 United States, Benchmark Litigation, and, in

2014, was named as one of the top 500 lawyers in the nation by Lawdragon. Throughout my career,

I have been involved in significant civil rights cases, not only in the Section 2 and Section 5 Texas

photo ID cases previously mentioned, but also serving as co-lead trial counsel in a school

desegregation case tried in Pitt County, North Carolina in 2013; and supervising the advantageous

settlements of a minority profiling case in New Jersey and of a prison conditions case in Passaic
County, New Jersey.

       16.       In 2014, I successfully argued an appeal on behalf of the NJ-ACLU before the

New Jersey Supreme Court, dealing with the admissibility of a defendant’s rap lyrics in his

attempted murder trial, helping to persuade the court to adopt stringent standards before admitting

such evidence. In 2014, I was named to The National Law Journal’s “Pro Bono Hot List” for my

role in significant public interest cases of national importance. In 2015, the New Jersey Legislature

passed a Joint Resolution, honoring my pro bono service.

 IV.     My role and the Lawyers’ Committee’s role in this case

       17.       Throughout this case, I served as one of the lead trial counsel along with Ira

                                                 5

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 6 of 21 PageID #: 1540
Feinberg and Allison Holt-Ryan of Hogan Lovells LLP. In this role, I not only supervised the

work of the other Lawyers’ Committee attorneys, I drafted much of the arguments and briefs that

are part of this record and reviewed and provided comments on drafts that were written by co-

counsel.

         18.     Throughout the life of this case, our team—the Lawyers’ Committee’s attorneys

and our lead co-counsel at Hogan Lovells as well as our other co-counsel1—worked together in a

way to maximize the strengths and experiences of each professional and to minimize redundancy

of effort. With respect to our billing, our entire team coordinated to ensure that duplicative hours
and excessive hours were eliminated.

         19.     Given the complexity of the claims, it took some back and forth to refine theories

and shepherd documents to their final stages. Nevertheless, at each stage of the litigation, the

Lawyers’ Committee and its lead co-counsel at Hogan Lovells were careful not to duplicate work.

         20.     The different phases of the case can be broken down as follows:

         A. Filing of the Complaint

         21.     The Lawyers’ Committee spent a significant amount of time developing the case

for litigation. This phase involved tracking the progression of the bill through the Tennessee

legislature and its various committees, closely following amendments to the bill, discussing the

bill’s implications with community members and listening to their concerns about the bill’s

impact on their civic engagement activities if it passed, writing letters to legislators urging them

not to pass the bill on behalf of many of the groups that eventually became Plaintiffs. Throughout



1
  Yael Bromberg of Bromberg Law PLLC who is the Chief Counsel of Voting Rights at the
Andrew Goodman Foundation (one of the plaintiffs in this case) participated and contributed to
strategy meetings and developed the facts related to the Andrew Goodman Foundation. She
helped develop the declaration of David Goodman and contributed a great deal in reviewing
documents and making sure that they accurately reflected the student perspective. Ms. Bromberg
has a breadth of experience litigating voting rights cases and her contributions, as outlined in her
declaration and attached hours, were indispensable to the success of the case.
                                                  6

    Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 7 of 21 PageID #: 1541
this phase I supervised junior attorneys at the Lawyers’ Committee as they tracked the bill.

       22.       At this time, the Lawyers’ Committee also began developing the underpinning

legal theories that became the basis for the allegations in the Complaint and informed the team’s

approach to the rest of the case. I worked closely with junior attorneys at the Lawyers’ Committee

and supervised their research on issues including vagueness, burden on the right to vote, burden

on the right to free expression and association, the differential treatment of paid versus unpaid

voter registration volunteers, and compelled speech. When it looked as if the law would pass the

Tennessee legislature, I supervised the Lawyers’ Committee attorneys in drafting and finalizing

the Complaint. I significantly revised the portions of the Complaint they drafted. I also worked

with co-counsel, in particular, the attorneys at Hogan Lovells who provided helpful comments,

edits, and revisions to the Complaint and helped to refine the legal theories.

       B. Motion to Dismiss

       23.       After Defendants filed their motion to dismiss, the Lawyers’ Committee worked

with the Hogan Lovells team on drafting the Opposition to the Motion to Dismiss. Lawyers’

Committee and Hogan Lovells split up research and drafting on discreet issues such as standing,

ripeness, vagueness, the right to vote, and the law’s restrictions on expressive conduct, and

curtailment of speech. Lawyers’ Committee incorporated comments and revisions from co-counsel

and together the two teams worked on finalizing the document. I supervised junior attorneys at the

Lawyers’ Committee in producing drafts of the Opposition and I drafted some of the substantive

argument sections on standing and ripeness.

       24.       Hogan Lovells also spent a significant amount of time tracking recently decided

cases such as a Seventh Circuit case (Common Cause v. Lawson) that supported Plaintiffs’ position

on ripeness and standing and drafted supplemental authority that Plaintiffs filed with this Court.



                                                 7

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 8 of 21 PageID #: 1542
       C. Preliminary Injunction

       25.       The Preliminary Injunction Motion and Memorandum of Law required not only

legal research but also extensive factual development on how Plaintiffs were impacted by the law

including the fact that they stood to lose funding and the ways they had already started curtailing

their voter registration activities and plans to avoid criminal and civil prosecution. The Hogan

Lovells and Lawyers’ Committee teams worked closely to develop this factual record. Two

associates from Hogan Lovells and an attorney from the Lawyers’ Committee travelled to

Tennessee to meet with leaders of three Plaintiff groups, Tennessee NAACP, Democracy

Nashville, and TEA, to obtain the facts that supported Plaintiffs’ legal theories. Hogan Lovells

and Lawyers’ Committee spent a considerable amount of time prepping for these client meetings

and conducting interviews of the leaders of the organizations. Sometimes interviews went as long

as eight hours because clients were so concerned about the ways that the Act would impact them.

       26.       Hogan Lovells attorneys were the primary drafters of the Preliminary Injunction

and my team worked closely with theirs to revise and refine the Memorandum of Law. The legal

issues were complex and implicated different constitutional rights. I spent a significant amount

of time revising drafts and refining arguments in the Memorandum of Law. Lawyers’ Committee

attorneys also spent a significant amount of time distilling the facts from the client interviews

and working with the clients to help develop the declarations that were submitted along with the

Preliminary Injunction Motion. Ms. Bromberg took the laboring oar on helping develop the fact

declarations for Plaintiff Andrew Goodman Foundation.

       D. Post-Preliminary Injunction Order

       27.       The bulk of the work on this case took place before this Court’s Order on the

Preliminary Injunction Motion. After the Court issued its Order enjoining the Act and the Court



                                                 8

 Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 9 of 21 PageID #: 1543
held its case management conference on November 4, 2019, Hogan Lovells conducted the bulk of

the work on the amended complaint and discovery. I joined and conferred with co-counsel at

Hogan Lovells and the counsel representing the League of Women Voters plaintiffs on discovery

calls. Lawyers’ Committee’s junior attorneys also joined these calls however, Lawyers’

Committee has not billed for the time that junior attorneys spent on these calls.

        E. Preparation of the Fee Petition

        28.       Hogan Lovells took the laboring oar on drafting the fee petition. While the

Lawyers’ Committee spent a considerable amount of time drafting affidavits and reviewing the

substantive briefs, in an exercise of billing judgment, we are not billing any time spent on the fee

petition.

 V.         Role of additional members of the Lawyers’ Committee team

        29.       Besides portions of the time I expended on this matter, the Lawyers’ Committee

is also seeking fees for Pooja Chaudhuri. The Lawyers’ Committee is not seeking fees on behalf

of Chief Counsel Jon Greenbaum (4.5 hours), Managing Counsel Julie Houk (104.2 hours), Legal

Fellow Jacob Conarck (107.8 hours), and legal intern Allison Walter (43 hours), even though each

of these individuals spent a significant amount of their time on different phases of the litigation.

Ms. Chaudhuri was a key participant in the development and litigation of this matter, the key point
person with many of the clients, and was indispensable to the success of this case.

        30.       Ms. Chaudhuri graduated from law school in 2016 and has been a member of the

California State Bar since 2017 and the District of Columbia Bar since 2018. Throughout law

school and after graduation from law school, Ms. Chaudhuri has been deeply involved in civil

rights law and voting rights issues in particular. When she started working on this case, Ms.

Chaudhuri had recently joined the Voting Rights Project of the Lawyers’ Committee and before
that worked at a nonprofit organization focusing on government accountability through the

Freedom of Information Act and litigating in the Federal District Court for the District of


                                                 9

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 10 of 21 PageID #: 1544
Columbia. Before that, she worked on the Educational Opportunities Project of the Lawyers’

Committee where she spent most of her time working on a remedial trial in a higher education

desegregation case in the Federal District Court for the District of Maryland. During law school

Ms. Chaudhuri actively sought out litigation experiences in civil rights and public interest, for

example serving clients in a health and welfare benefits clinic and working on employment

discrimination cases during a summer internship. During her time with the Voting Rights Project,

she has gained significant experience litigating voting rights cases in Mississippi, Tennessee, Ohio,

California, and Alaska. During her time at the Lawyers’ Committee Ms. Chaudhuri has worked on

more than 7 voting rights related challenges brought under the United States Constitution, federal
statutes such as the NVRA and Section 2 of the Voting Rights Act, and state constitutions and

statutes.

        31.        Ms. Chaudhuri spent a great deal of time working on this case under my

supervision. She coordinated with our co-counsel at Hogan Lovells during each of the phases in

this litigation. She spent a considerable amount of time drafting substantive briefs and motions

including researching and drafting oppositions to Defendants’ motions. She did most of the legal

research for the filing of the Complaint, the Opposition to the Motion to Dismiss, and helped revise

the Memorandum of Law for the Preliminary Injunction. She also spent many hours working with

individual clients, gathering facts, and helping them develop their declarations. She conducted a
great deal of discreet research on issues that cropped up throughout the litigation including but not

limited to service of process and ripeness and standing for pre-enforcement challenges.

 VI.        Time

        32.        The members of the Lawyers’ Committee team kept time contemporaneously

with the work performed and usually recorded their time every day and to the tenth of the hour, in

accordance with the Lawyers’ Committee’s pre-existing timekeeping practices. Attached to this

Declaration (Exhibit A) is an accurate itemization for the hours claimed by the Lawyers’

Committee staff, which includes both time expended for the fees being charged and the fees not

being charged. As reflected in Exhibit A, the Lawyers’ Committee’s is charging for only a portion

                                                 10

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 11 of 21 PageID #: 1545
of the time that Ms. Chaudhuri and I spent litigating the case—595.53 hours. Exhibit A to Rosenberg

Declaration, pp. 17. In total, the Lawyers’ Committee’s full-time attorneys (excluding the hours for a

legal intern) spent 865.43 hours litigating the case. See id. Lawyers’ Committee is only charging for

about 68% of the total time that was expended on the case. In addition, the Lawyers’ Committee is

only charging for part of the time Ms. Chaudhuri and I spent on the case and has eliminated travel

time and any duplicative hours.

         A. Hourly rates for myself and Ms. Chaudhuri

       33.     The Lawyers’ Committee accepts voting rights cases on behalf of clients, such as

Plaintiffs here, who are unable to pay for the legal services required to litigate their claims and

vindicate their rights. We do not bill clients for our legal services, and we will not do so in this

case; accordingly, we will obtain no compensation absent a fee recovery.

       34.     I elected not to seek out-of-district rates, which are sometimes awarded in civil

rights cases, which in this case would be hundreds of dollars an hour higher than the rates in the

Middle District of Tennessee. The appropriate hourly rates for the Lawyers’ Committee attorneys

have been set in accordance with local rates, as elaborated in the attached Brief and supported by

a Declaration from Wallace Dietz, a partner/member at the Nashville-based firm Bass, Berry &

Sims LLP.

       35.     Given my more than 45 years of experience in complex litigation and expertise in

voting rights gained from litigating more than 90 cases at the Lawyers’ Committee, I am billing at

the hourly rate typically awarded to senior law firm partners. See Tanco v. Haslam, 2016 WL

1171058 (M.D. Tenn. Mar. 25, 2016). Ms. Chaudhuri is billing at a rate for mid-level associates given

that she had experience in public interest and specialized experience in voting rights by virtue of

her being an attorney on my team and working on voting rights cases—thus she came on to the

team with a great deal of familiarity with voting rights challenges. See Decl. of Tricia Herzfeld,


                                                 11

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 12 of 21 PageID #: 1546
Doc. 142-8, Oct. 30, 2019, Thomas v. Purkey, No. 3:17-cv-00005 (M.D. Tenn. 2019).

                                      Table 1: Hourly Rates


                  Name                 Position           Law School         Rate Per Hour
                                                            Year (if
                                                          applicable)
          Ezra Rosenberg          Co-Director, Voting        1974                $700
                                    Rights Project
         Pooja Chaudhuri          Associate Counsel,          2016               $400
                                    Voting Rights
                                       Project

         B. Reasonableness of time expended

       36.         The overall lodestar request is, in my judgment, reasonable and necessary given

the actual work performed on this case, including the results obtained; the importance of this case

to the core civic engagement work of Plaintiffs; the significant First Amendment issues involved;

and the overall time demands of the litigation. I supervised the allocation of work among the

Lawyers’ Committee team. I also sought to ensure an efficient distribution of labor and minimal

duplication of work or effort.

       37.         In reviewing these time records in preparation for this submission, I personally

read each time entry of the Lawyers’ Committee team and decided whether and how much of it to

bill, considering the nature, complexity, and importance of the task, the role of the timekeeper in
performing the task (e.g., primary drafter, reviewer, and so on.), and whether and how many other

attorneys were performing similar tasks. I made judgment calls on whether the total time devoted

to a task, such as the drafting of a specific brief, merited the time spent, given the above

considerations.

       38.         I eliminated completely the time that several of our senior members and some

junior members spent on this case—including for the Lawyers’ Committee’s Chief Counsel Jon

Greenbaum, Managing Attorney Julie Houk, Legal Fellow Jacob Conarck, and legal intern Allison

Walter. See Exhibit A to Rosenberg Declaration pp.18-19. I further significantly discounted my

time and Ms. Chaudhuri’s time. I eliminated all time that both Ms. Chaudhuri and I spent on travel

                                                  12

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 13 of 21 PageID #: 1547
(i.e., to client interviews and the case management conference). I discounted by 50% the time Ms.

Chaudhuri spent on clerical and paralegal work. I discounted Ms. Chaudhuri’s and my time spent

on drafting the NVRA notice letter and reviewing the Amended Complaint that Hogan Lovells

drafted. I eliminated Ms. Chaudhuri’s time spent on post-Preliminary Injunction discovery matters

but included some of my time spent on these meet and confers and motions to quash that were

filed during the discovery stage. See Exhibit A to Rosenberg Declaration, pp. 1-17.

       39.        I believe that the time recorded accurately reflects the time spent, and my decision

to cut as much of the time that I have cut does not reflect any belief that the work done was

unnecessary. Rather, it seeks to exercise reasonable billing judgment in light of these
considerations.

       40.        In the exercise of “billing judgment,” see Hensley v. Eckerhart, 461 U.S. 424, 434

(1983), the hours claimed by Lawyers’ Committee staff exclude certain hours expended in relation

to this matter from the lodestar request to obviate any question that the time claimed in Exhibit A

of this Declaration is unreasonable. This includes not only time relating to tasks and time periods

other than those set forth for Ms. Chaudhuri and myself above, but also time that was legitimately

spent on tasks for which a fee would be due, but are not being charged in the exercise of my billing

judgment.

       41.        Exhibit A to my Declaration includes the total hours Lawyers’ Committee staff
expended on this matter, the total hours charged, and the total hours not charged. As mentioned

earlier, the Lawyers’ Committee seeks about 68% of its time spent litigating this case—the time

and Ms. Chaudhuri and I spent on this case.

       42.        As discussed in Paragraph 37, I made careful judgment calls on discounting time

and removing duplicate efforts especially in light of the fact that we worked closely with our co-

counsel at Hogan Lovells as well as Ms. Bromberg.

       43.        In total, the Lawyers’ Committee’s attorneys’ fees are summarized below (this

excludes the 43 hours that legal intern Allison Walter spent on this matter):


                                                  13

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 14 of 21 PageID #: 1548
                             Table 2: Hourly Rates and Total Fees Sought


           Name                Position (law   Rate Per    Total      Hours        Lodestar
                               school year)    Hour        Hours      Billed       calculation
                                                                                   (hours billed x
                                                                                   rate)
           Ezra Rosenberg      Attorney        $700        165.6      158.4        $110,880
                               (1974)
           Pooja Chaudhuri     Attorney        $400        483.33     437.13       $174,852
                               (2016)
           Jon Greenbaum2      Attorney        $700        4.5        0            0
                               (1995)
           Julie Houk3         Attorney        $700        104.2      0            0
                               (1984)
           Jacob Conarck       (Attorney)      $350        107.8      0            0
                               (2018)
           Totals                                          865.43     595.53       $285,732

    VII.     Expenses and costs


           44.      During this litigation, the Lawyers’ Committee incurred minimal expenses

including travel and meal costs for Ms. Chaudhuri and me, and delivery and courier costs related

to mailing certain documents, and court costs, the type of out-of-pocket expenses ordinarily paid

by a fee-paying client. These expenses are recorded in the Lawyers’ Committee’s accounting

system and attached as Exhibit B. We did not include overhead expenses where the Lawyers’

Committee pays flat fees such as telephone, electronic research ($2,342.13).


2
  Jon Greenbaum is the Chief Counsel of the Lawyers’ Committee and oversees litigation in all
project areas at the organization. He is also one of the preeminent voting rights litigators in the
country having experience in district and appellate courts and the Supreme Court of the United
States.
3
  Julie Houk is an expert in civil rights litigation and in particular voting rights litigation. As
Managing Counsel of Election Protection, she has worked on virtually all types of voting rights
issues and has served as lead counsel in cases such as Georgia NAACP v. Kemp, Georgia
NAACP v. Hancock County Board of Elections and Registrations, and Georgia Coalition for the
People’s Agenda v. Deal.
                                                 14

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 15 of 21 PageID #: 1549
                         Table 4: Expense/Cost Totals Itemized by Category

    Expense Category                                 Amount

    Travel and Meals                                 $2,215.07

    Delivery and Courier                             $52.80

    Court Costs (pro hac fees/certificates of $38
    good standing)
    Totals                                           $2,305.87



 VIII. Conclusion

       45.        In total, the Lawyers’ Committee seeks $285,732 in attorneys’ fees and

$2,305.87 in costs.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.




December 21, 2020                                             _________________
                                                              Ezra D. Rosenberg




                                                15

Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 16 of 21 PageID #: 1550
     Exhibit A to Declaration of
          Ezra Rosenberg

               Lawyers’ Committee Fees
                FILED UNDER SEAL




Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 17 of 21 PageID #: 1551
Exhibit B to Declaration of Ezra
           Rosenberg

           Lawyers’ Committee Expenses




Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 18 of 21 PageID #: 1552
Lawyers' Committee
Expenses

Account Category          Vendor               Company          Date         Comment             Amount
00000 Default Task
POSTAGE                   AMERICAN EXPRESS     LAWYERSCOM        5/18/2019   Postage/Delivery       52.80
                                               Total Postage                                        52.80

COURT COSTS               LUIS PATINO III      LAWYERSCOM        5/7/2019    Court/Lit Costs        38.00
                                               Total Court Costs                                    38.00
00100 Voting Litigation
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/12/2019   Taxi                    30.17
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/13/2019   Dinner                  13.09
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/13/2019   Taxi                     8.26
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/13/2019   Taxi                    17.77
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/14/2019   Dinner                  12.91
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/14/2019   Taxi                    10.95
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/14/2019   Taxi                    12.25
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/14/2019   Taxi                    14.87
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/15/2019   Airfare                710.60
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/15/2019   Dinner                  12.66
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/15/2019   Lodging                516.91
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        5/15/2019   Taxi                    14.00
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        11/4/2019   Airfare                378.60
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        11/4/2019   Taxi                    49.81
TRAVEL & MEALS            POOJA CHAUDHURI      LAWYERSCOM        11/4/2019   Taxi                     1.15
TRAVEL & MEALS            EZRA D. ROSENBERG    LAWYERSCOM        11/4/2019   Airfare                 18.49
TRAVEL & MEALS            EZRA D. ROSENBERG    LAWYERSCOM        11/4/2019   Dinner                  27.36
TRAVEL & MEALS            EZRA D. ROSENBERG    LAWYERSCOM        11/4/2019   Subway                 323.60
TRAVEL & MEALS            EZRA D. ROSENBERG    LAWYERSCOM        11/4/2019   Taxi                    19.46
TRAVEL & MEALS            EZRA D. ROSENBERG    LAWYERSCOM        11/4/2019   Taxi                    22.16
                                               Total Travel & Meals                               2,215.07

                                               Total Expenses Lawyers' Committee                  2,305.87

Expenses Not being
charged by LC -
Westlaw and Pacer

                                                                    1

                           Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 19 of 21 PageID #: 1553
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     6/17/2019   VWES01 April-Chaudhuri           384.69
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     6/17/2019   VWES01 April-Houk                171.36
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     6/17/2019   VWES01 May-Chaudhuri             313.55
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     6/17/2019   VWES01 May-Houk                   67.77
            WEST
TELEPHONE                        LAWYERSCOM     6/30/2019   June fees-Chaudhuri              760.49
TELEPHONE                        LAWYERSCOM     6/30/2019   June fees-Rosenberg               21.22
TELEPHONE                        LAWYERSCOM     6/30/2019   Pacer-04/19-06/19                 47.40
TELEPHONE                        LAWYERSCOM     7/31/2019   July fees--Rosenberg               0.90
TELEPHONE                        LAWYERSCOM     7/31/2019   July fees-Chaudhuri              123.50
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     9/10/2019   VWES01 August fees-               72.29
            WEST                                            Chaudhuri
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     9/10/2019   VWES01 August fees-                0.91
            WEST                                            Greenbaum
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     9/10/2019   VWES01 August fees-                0.91
            WEST                                            Rosenberg
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM    10/16/2019   VWES01 Sept fee- Chaudhuri        61.27
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM    10/16/2019   VWES01 Sept fee- Greenbaum         4.74
            WEST
TELEPHONE   PACER SERVICE        LAWYERSCOM    10/22/2019   VPSC01 Services for 7/01-9/30/     2.70
            CENTER
TELEPHONE   PACER SERVICE        LAWYERSCOM    10/22/2019   VPSC01 Services for 7/01-9/30/    42.60
            CENTER
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM    11/19/2019   VWES01 JGreenbaum-Oct              4.74
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM    11/19/2019   VWES01 PChaudhuri-Oct             61.27
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM      1/9/2020   VWES01 Pooja Chaudhuri            69.77
            WEST
TELEPHONE   PACER SERVICE        LAWYERSCOM     1/23/2020   VPSC01 pacer 10/01/19-            25.70
            CENTER                                          12/31/19
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     2/12/2020   VWES01 Pooja Chaudhuri             8.77
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     3/26/2020   VWES01 E. Rosenberg               13.18
            WEST
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM     3/26/2020   VWES01 P. Chaudhuri               62.23
            WEST
TELEPHONE   PACER SERVICE        LAWYERSCOM     4/15/2020   VPSC01 Jan - March services        3.00
            CENTER
                                                   2

             Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 20 of 21 PageID #: 1554
TELEPHONE   THOMSON REUTERS-     LAWYERSCOM      10/15/2020   VWES01 E. Rosenberg       12.57
            WEST
TELEPHONE   PACER SERVICE        LAWYERSCOM      10/22/2020   VPSC01 July-Sept fees       4.60
            CENTER
                                 Total Westlaw/Pacer                                  2,342.13




                                                       3

             Case 3:19-cv-00365 Document 103-3 Filed 12/21/20 Page 21 of 21 PageID #: 1555
